Citation Nr: 0003312	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for a headache disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had verified active military service from 
November 1987 to January 1996 with an additional period of 
six years, nine months and twenty-five days of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO granted service connection for a headache disorder and 
assigned a 10 percent disability rating.  The veteran 
appealed and requested a hearing before a member of the Board 
at the RO.  By statement of April 1999, the veteran indicated 
that he was too ill to appear for a hearing and requested 
that his claim be considered based on the record alone.  
Inasmuch as the appeal involving the veteran's headache 
disorder is from an original award, the issue has been framed 
as shown on the title page of this decision.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (appeals from original 
awards are not construed as claims for increased ratings).

By rating decision of January 1997, the RO denied service 
connection for left ulnar neuropathy.  In a March 1997 
statement (submitted on a VA Form 9 which identifies a 
substantive appeal to the Board), the veteran expressed 
disagreement with the denial of service connection for left 
ulnar neuropathy and a desire to appeal that issue.  
Thereafter, the RO issued a SOC on the issue of entitlement 
to service connection for left ulnar neuropathy.  The veteran 
did not perfect his appeal and the January 1997 rating 
decision became final.  38 C.F.R. § 20.302 (1999).  By 
statement of June 1999, the veteran attempted to reopen his 
claim of entitlement to service connection for a left elbow 
disorder (previously characterized as left ulnar neuropathy).  
In a July 1999 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the prior 
final decision that denied service connection for a left 
elbow disorder.  The veteran has not, as yet, filed a NOD to 
the July 1999 rating decision; therefore, that issue is not 
before the Board for appellate consideration at this time.

By rating decision of June 1999, the RO denied service 
connection for hepatitis C.  The veteran disagreed with the 
denial of service connection for hepatitis C.  For reasons 
that will be fully explained below, a remand is required for 
the purpose of issuing a statement of the case (SOC) on the 
issue of entitlement to service connection for hepatitis C.  
See Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

The veteran's headaches have been rated by under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
pertaining to migraine.  This diagnostic code provides that, 
where evidence establishes that the claimant experiences 
"characteristic prostrating" attacks on average of one 
attack in two months over the last several months, a 10 
percent rating is warranted.  38 C.F.R. § 4.124, Diagnostic 
Code 8100 (1999).  Where such attacks are less frequent, a 
zero percent rating is assigned.  Id.  Where such attacks 
occur on an average of once a month over last several months, 
a 30 percent rating is warranted.  Id.  Where there are very 
frequent completely prostrating and prolonged attacks 
productive of "severe" economic inadaptability, a 50 
percent rating is warranted.  Id.

On VA examination in March 1996, the veteran complained of 
headaches, which rose from his shoulders up into the back of 
his neck and head.  The diagnostic impression was suggestive 
of tension headaches.

At the time the RO granted service connection for headaches 
in June 1996, the RO appears to have relied only on evidence 
contained in the service medical records which documented a 
number of complaints related to headaches in service and 
subsequent treatment therefor.  No specific comment was made 
regarding the findings on the March 1996 VA examination with 
regard to assessing the current severity of the veteran's 
headache disorder.  This is not, in itself, significant, 
however, as the VA examiner in March 1996 did not address the 
frequency or duration of the veteran's headaches, or whether 
the veteran experienced "prostrating" attacks of headaches.  
However, subsequent to the March 1996 VA examination, the 
veteran has complained of an increased frequency of 
headaches.  In his July 1999 NOD, the veteran reported having 
"almost daily" headaches.  

Without current clinical findings, a decision with regard to 
the veteran's claim for a higher rating cannot be 
accomplished.  In this regard, reference is made to Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, 
and in light of the absence of necessary clinical findings to 
assess the current severity of the veteran's headache 
disorder, a remand is required.

As noted above, the June 1999 rating decision, in part, 
denied service connection for hepatitis C.  Thereafter, in a 
statement received at the RO on June 21, 1999, the veteran 
expressed disagreement with the June 1999 rating decision; 
this is sufficient to qualify as a notice of disagreement 
(NOD) under the regulations.  38 C.F.R. § 20.201 (1999).  The 
veteran was not issued a statement of the case (SOC) on this 
issue.  As such, the RO is now required to send the veteran a 
SOC on the issue of entitlement to service connection for 
hepatitis C in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a NOD has been submitted, the veteran is entitled to a 
SOC.  The failure to issue a SOC is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The RO should send the veteran a SOC 
on the issue of entitlement to service 
connection for hepatitis C in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board  for 
appellate consideration.

2.  With respect to the veteran's claim 
for a higher rating for his service-
connected headache disorder, the RO 
should contact the veteran and ask him 
whether he has received any treatment for 
headaches since March 1996, the date of 
the last VA examination for this 
disorder.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a copy of all medical 
records pertaining to treatment of 
headaches from the identified source(s), 
and associate them with the claims 
folder.

3.  Following the receipt of the above 
evidence, the RO should schedule the 
veteran for a VA neurological 
examination.  The purpose of the 
examination is to ascertain the current 
severity of the veteran's service-
connected headache disorder.  The entire 
claims file, including a copy of this 
REMAND, must be provided to, and be 
reviewed by the examiner.  All findings 
should be reported in detail.  Following 
examination, the VA examiner should 
comment specifically on the frequency and 
duration of the veteran's headaches.  If 
the veteran headaches are found to be 
representative of characteristic 
prostrating attacks, the VA examiner 
should indicate whether these attacks are 
productive of severe economic 
inadaptability.

4.  The RO should review the above-
referenced examination report to 
determine if it is in compliance with the 
REMAND.  If deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim for a 
higher initial rating for his headache 
disorder, with consideration of 
Fenderson, supra.  If any decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case and be given the opportunity to 
respond before the case is returned to 
the Board for further review.

6.  The veteran and his representative 
are hereby reminded that in order to 
obtain appellate review of the issue for 
service connection for hepatitis C, 
after issuance of a statement of the 
case, a timely substantive appeal must 
be filed.

The purpose of this REMAND is to obtain additional 
development and adjudication, and no inference should be 
drawn regarding the final disposition of this claim.  The 
veteran need take no action until otherwise notified, but he 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


